OPINION PER CURIAM.. In this original habeas corpus action, petitioner seeks his release from the New Mexico State Penitentiary following his return as a parole violator. Petitioner makes two contentions, (1) that he did not have counsel at the revocation hearing, and (2) that the allegations relied itpon by the Parole Board did not constitute a valid basis for revocation of parole. Both of these contentions are laid at rest in Robinson v. Cox, 77 N.M. 55, 419 P.2d 253, decided October 17, 1966. We find nothing in the record before us to indicate that the Parole Board acted other than properly in revoking the petitioner’s parole. The writ of habeas corpus should be discharged and the petitioner remanded to the custody of the warden of the New Mexico State Penitentiary. It is so ordered.